Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a wind turbine having a controller to control a pitch of each blades in response to signals indicating a speed of wind approaching each blade, classified in F03D 7/0224.
II. Claims 7-12, drawn to a wind turbine having a controller to control a pitch of each blades in response to signals indicating a speed of wind approaching each blade and a fluid pressure on each blade, classified in F03D 7/0224.
III. Claims 13-17, drawn to a wind turbine having a controller to control a pitch of each blades in response to signals indicating a fluid pressure on at least one blade, classified in F03D 7/0224.
IV. Claims 18-20, drawn to a wind turbine having a controller to control a pitch of each blades to thereby reduce load imbalances on the blades, classified in F03D 7/0224.


The inventions are independent or distinct, each from the other because:
Inventions I, II, III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different mode of operations. The pitch of individual blades in each invention group is controlled based on different types control parameters and control purposes. Regarding invention group IV, the pitch of the blade is controlled to reduce load imbalances on the blade.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions groups I and II are related as subcombinations disclosed as usable together in a single combination in invention group III.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination has separate utility such as controlling the pitch of each blade of a wind turbine.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the invention groups requires a different field of search, search queries, search strategy, key words and considerations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species I(a): claims 1-3, the controller controls a pitch of a blade based on wind speed signals from a wind speed sensor.
Species I(b): claims 1, 4;  the controller independently controls a pitch and a chord of each blade based on wind speed signals. 
Species I(c): claims 1, 5; the controller independently controls a pitch and a length of each blade based on wind speed signals.
Species I(d): claims 1, 6; , the controller controls a pitch of a blade based on wind speed signals from a wind speed sensor and based on a respective angular position of the respective blade with respect to the rotor.
Species II(a): claims 7-9, the controller controls a pitch of a blade based on wind speed signals and pressure signals from respective sensors.
Species II(b): claims 7 and 10, the controller independently controls a pitch and a chord of each blade based on wind speed signals and pressure signals.
Species II(c): claims 7 and 11, the controller independently controls a pitch and a length of each blade based on wind speed signals and pressure signals.
Species II(d): claims 7 and 12, the controller independently controls a pitch and a length of each blade based on wind speed signals, pressure signals and based on a respective angular position of the respective blade with respect to the rotor.
Species III(a): claims 13-15, the controller controls a pitch of a blade based on pressure signals from respective sensors.
Species III(b): claims 13 and 16, the controller independently controls a pitch and a chord of a blade based on pressure signals.
Species III (c): claims 13 and 17, the controller independently controls a pitch and a length of a blade based on pressure signals.
Species IV(a): claims 18 and 19, the controller controls a pitch of a blade based to reduce load imbalances on the blade.
Species IV(b): claims 18 and 20, the controller independently controls a pitch, a chord and/or a length of each blade to reduce load imbalances on each blade. 

The species are independent or distinct because the controller controls each of  a pitch a chord and a length of the blade based on different control parameters . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for species I(a)-I(d); claim 7 is generic for species II(a)-II(d); claim 13 is generic for species III(a)-III(c) and claim 18 is generic for species IV(a) and IV(b).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the species further requires  different fields of search, search queries, search strategy, key words and considerations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745